Citation Nr: 0948566	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right arm 
disability.

2.  Entitlement to service connection for right hip 
disability, claimed as bursitis, to include as secondary to 
the Veteran's service-connected bilateral ankle chronic 
synovitis with laxity and degenerative joint disease (DJD).

3.  Entitlement to service connection for left hip 
disability, claimed as bursitis, to include as secondary to 
the Veteran's service-connected bilateral ankle chronic 
synovitis with laxity and degenerative joint disease (DJD).

4.  Entitlement to service connection for right knee 
disability, claimed as tendonitis and DJD, to include as 
secondary to the Veteran's service-connected bilateral ankle 
chronic synovitis with laxity and DJD.            

5.  Entitlement to service connection for left knee 
disability, claimed as tendonitis and DJD, to include as 
secondary to the Veteran's service-connected bilateral ankle 
chronic synovitis with laxity and DJD.

6.  Entitlement to service connection for low back 
disability, claimed as lumbar strain, to include as secondary 
to the Veteran's service-connected bilateral ankle chronic 
synovitis with laxity and DJD.

7.  Entitlement to service connection for acquired 
psychiatric disability, claimed as depression, to include as 
secondary to the Veteran's service-connected pelvic 
inflammatory disease (PID)

8.  Entitlement to an increased rating for right ankle 
chronic synovitis with laxity and DJD, currently evaluated as 
20 percent disabling.  

9.  Entitlement to an increased rating for left ankle chronic 
synovitis with laxity and DJD, currently evaluated as 20 
percent disabling. 

10.  Entitlement to service connection for bilateral hearing 
loss. 

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
an April 2008.  A statement of the case was issued in April 
2009, and a substantive appeal was received in May 2009.  The 
Veteran appeared at a September 2009 hearing before the Board 
at the RO.  A transcript is of record.    

The Board notes that the Veteran was scheduled for a Decision 
Review Officer (DRO) Hearing in August 2007.  However, by 
statement received in August 2007, the Veteran waived his 
right to a DRO hearing.  Consequently, the Veteran cancelled 
the DRO hearing.

In a statement received in October 2007, the Veteran brought 
a claim as to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for stomach disability, claimed as acid reflux.  
This matter is hereby referred to the RO for appropriate 
action.  

The issues dealing with right arm disability, bilateral hip 
disabilities, bilateral knee disabilities, low back 
disability and an acquired psychiatric disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran indicated that she wished to withdraw the issues of 
entitlement to an increased rating for right ankle chronic 
synovitis with laxity and DJD, currently evaluated as 20 
percent disabling; entitlement to an increased rating for 
left ankle chronic synovitis with laxity and DJD, currently 
evaluated as 20 percent disabling; entitlement to service 
connection for bilateral hearing loss; and, entitlement to 
service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met as to the issues of entitlement to an increased 
rating for right ankle chronic synovitis with laxity and DJD, 
currently evaluated as 20 percent disabling; entitlement to 
an increased rating for left ankle chronic synovitis with 
laxity and DJD, currently evaluated as 20 percent disabling; 
entitlement to service connection for bilateral hearing loss; 
and, entitlement to service connection for tinnitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.

At the hearing before the Board at the RO in September 2009, 
the Veteran withdrew her claims of entitlement to an 
increased rating for right ankle chronic synovitis with 
laxity and DJD, currently evaluated as 20 percent disabling; 
of entitlement to an increased rating for left ankle chronic 
synovitis with laxity and DJD, currently evaluated as 20 
percent disabling; entitlement to service connection for 
bilateral hearing loss; and, entitlement to service 
connection for tinnitus.  Thus, these issues are no longer in 
appellate status. 


ORDER

The Veteran's appeal on the entitlement to an increased 
rating for right ankle chronic synovitis with laxity and DJD, 
currently evaluated as 20 percent disabling; entitlement to 
an increased rating for left ankle chronic synovitis with 
laxity and DJD, currently evaluated as 20 percent disabling; 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for tinnitus, is dismissed.  


REMAND

An issue before the Board involves a claim of entitlement to 
right arm disability.  The Board notes that service treatment 
records show that the Veteran was treated for right arm pain 
in November 1982 and December 1982.  At the September 2009 
hearing before the Board at the RO, the Veteran testified 
under oath that she had right arm pain.  The Board notes that 
the Veteran is competent to testify that she has right arm 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  With 
in-service treatment records showing treatment for right arm 
disability and the Veteran's testimony of right arm pain, a 
VA examination to determine whether there is a current 
disability and whether the current disability is related to 
service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Other issues before the Board are entitlement to service 
connection for bilateral hip and knee disabilities, claimed 
as tendonitis and DJD, to include as secondary to the 
Veteran's service-connected bilateral ankle chronic synovitis 
with laxity and DJD.  When the Veteran testified at the 
hearing before the Board at the RO in September 2009, she 
attributed her knee and hip disabilities to her occupation in 
service as a cook.  She testified that as a cook in service, 
she would get to bed at 12:00 midnight and wake up at 2:00 am 
to return to work in which she stood on her feet the whole 
time.  She also reported heavy-lifting.  The Board notes that 
the Veteran's DD-214 reveals that the Veteran's military 
occupational specialty (MOS) involved food service.  

The Board also notes that she worked as a cook post service.  
When the Veteran was afforded a VA examination in September 
2007, the Veteran reported that she worked as a cook, who 
worked 10 hours per day.  The VA examiner attributed her 
bilateral hip disability to her occupation as a cook; and 
attributed her bilateral knee disability to overuse injury 
from standing.  It does not appear to the Board that the VA 
examiner had access to the claims file, and based on the VA 
examiner's statements, it does not appear that the VA 
examiner considered or was even referring to the fact that 
the Veteran was a cook in service.  Accordingly, VA 
examinations are warranted to determine whether the Veteran's 
bilateral hip and bilateral knee disabilities are related to 
service, particularly to her MOS as a cook.  

Another issue before the Board is entitlement to service 
connection for low back disability, claimed as lumbar strain, 
to include as secondary to the Veteran's service-connected 
bilateral ankle chronic synovitis with laxity and DJD.  A 
January 1981 entrance examination shows that clinical 
evaluation of the spine was both normal and abnormal.  Next 
to the check mark, which indicated abnormality, there was a 
notation that the Veteran has scoliosis.  An August 1985 
service treatment record shows that the Veteran reported 
having back problems for 18 years, which the Board notes 
predates service.  Service treatment records show that the 
Veteran was treated for low back pain in September 1981 and 
August 1985.  On a March 1986 medical history, the Veteran 
marked the appropriate box to indicate that she had recurrent 
back pain and elaborated that she had low back pain related 
to work.  It appears that a VA examination is appropriate to 
determine whether any preexisting low back disorder was 
aggravated by service and/or whether the Veteran has a 
current chronic low back disability which was first 
manifested during her service or otherwise caused by service.   
 
Regarding the Veteran's acquired psychiatric disability, the 
RO denied the Veteran's claim of entitlement to service 
connection for a mental condition, secondary to miscarriage 
in February 1996 due to no current disability at the time.  
The Board notes that she had originally filed a claim that 
was received in October 1995 specifically for emotional 
stress.  The Board further notes that the Veteran's 
representative filed a separate and distinct claim of 
depression that was received in August 2007.  The Board notes 
that the RO adjudicated the claim in March 2008 based on the 
merits.  The Board notes that since the Veteran's claim does 
not have the same factual basis as a prior claim, then the 
Veteran is not seeking to reopen her prior claim, but rather 
is opening a new claim.  See Boggs v. Peake, 520 F.3d 1330, 
1334 (Fed. Cir. 2008).  Accordingly, the new and material 
evidence requirement pursuant to 38 U.S.C.A. § 5108 is not 
for application.  Id.      

The Board notes that at the September 2009 hearing before the 
Board at the RO, the Board suggested a new theory of 
causation--entitlement to service connection for depression 
secondary to the Veteran's service-connected PID.  The Board 
notes that a March 1986 report of medical history shows that 
the Veteran marked the appropriate box to indicate that she 
had "Depression or excessive worry."  The Board 
additionally notes that the last acquired psychiatric 
disability examination is from January 1996 in which no 
acquired psychiatric disability was found.  The Board 
believes that a new VA examination is warranted to determine 
whether the Veteran now has depression and whether the 
depression is related to service or to the Veteran's service-
connected PID.  The Board notes that since all theories of 
entitlement--direct and secondary--must be considered, a VA 
examination would be appropriate.  See Hodge, 155 F.3d at 
1362-1363.

The Board notes that at the hearing before the Board at the 
RO in September 2009, the Veteran testified that she had seen 
a psychiatrist at the VA medical center in Portland, Oregon 
after moving back to the area.  When asked if any doctor has 
told her that depression is related to her miscarriages, she 
responded, "I guess it was a psychiatrist."  The Board 
notes that of record are VA treatment records from February 
2006 to August 2007.  However, the available records are 
silent for any treatments for or diagnosis of depression.  It 
appears that treatment records mentioned by the Veteran have 
not been associated with the Veteran's claims file.  
Accordingly, the RO should obtain the VA records in order to 
fulfill the VA's duty to assist the Veteran.  See 38 U.S.C.A. 
§ 5103A(b).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to 
ascertain a date range of the 
aforementioned VA treatment she had 
received for depression.  Thereafter, the 
RO should take appropriate action to 
ensure that the VA records mentioned by 
the Veteran are obtained.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
current right arm disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

     Is it at least as likely as not (a 
50% or higher degree of probability) that 
the current right arm disability is 
causally related to service?  The 
examiner should offer a rationale for any 
opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  

3.  The Veteran should also be scheduled 
for VA knee and hip examinations.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
file and examining the Veteran, the 
appropriate examiner should respond to 
the following:
  
     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral hip 
disabilities are causally related to 
service, particularly to the Veteran's 
MOS?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral hip 
disabilities are proximately due to the 
Veteran's service-connected ankle 
disabilities?  

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral hip 
disabilities have been aggravated by the 
Veteran's service-connected ankle 
disabilities?  

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral knee 
disabilities are causally related to 
service, particularly to the Veteran's 
MOS?

     e)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral knee 
disabilities are proximately due to the 
Veteran's service-connected ankle 
disabilities?  

     f)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral knee 
disabilities have been aggravated by the 
Veteran's service-connected ankle 
disabilities?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records, and her 
occupation as a cook in-service and post-
service.    

4.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of the any current chronic low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should 
        respond to the following:

     a)  What is the medical significance 
of the finding of scoliosis at the time 
of the Veteran's examination upon entry 
into service?  Specifically, did such 
finding indicate that the Veteran had a 
low back disability (other than a 
congenital defect) which preexisted 
service and, if so, please identify the 
diagnosis for such disability.  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that there is an increase in severity of 
any preexisting low back disability 
(other than a congenital defect) during 
service beyond the natural progression of 
that disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability 
(separate from any preexisting low back 
disability) was first manifested during 
service or is otherwise causally related 
to service, particularly to the Veteran's 
MOS?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  

5.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current depression.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current depression is causally 
related to service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current depression is 
proximately due to the Veteran's service-
connected PID?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current depression was 
aggravated by the Veteran's service-
connected PID?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  

6.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
remaining issues on appeal.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


